Citation Nr: 1447308	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  12-00 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to waiver of recovery of an overpayment of pension benefits in the calculated amount of $87,105.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty from February 1989 to February 1993.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from an August 2011 decision of the Committee on Waivers and Compromises (Committee) at the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  In that decision, the Committee denied the appellant's request for a waiver of recovery of an overpayment of pension benefits in the calculated amount of $87,105.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The debt at issue in this case was created when VA retroactively terminated the appellant's pension based on the discovery of previously unreported income.  

In an April 2011 letter, VA's Debt Management Center (DMC) notified the appellant that the amount of his debt was $87,105.  

In June 2011, the appellant requested a waiver of that debt on the basis of financial hardship.  

In an August 2011 decision, the Committee denied his request, finding that the appellant's fault in the creation of the debt as well as his unjust enrichment outweighed his contentions regarding financial hardship.  

The appellant has appealed the adverse waiver determination, alleging that he is having difficulty finding work and is financially unable to repay the debt at issue here.  The appellant has also claimed that, upon learning of his pension award, "I called the VA right away and asked if I can still work and he said yes."  See January 2012 VA Form 9.  

In February 2013 written arguments submitted in support of the appellant's waiver appeal, the appellant's representative challenged the validity of the debt at issue in this case.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991) ("[W]hen a veteran raises the validity of the debt as part of a waiver application . . . it is arbitrary and capricious and an abuse of discretion to adjudicate the waiver application without first deciding the veteran's challenge to the lawfulness of the debt asserted against him or her."); see also VA O.G.C. Prec. Op. No. 6-98, published at 63 Fed. Reg. 31,264 (1998).

In light of the appellant's recent challenge to the validity of the debt, that issue must now be considered prior to further appellate consideration of the waiver issue.  Schaper, 1 Vet. App. at 437; see also Narron v. West, 13 Vet. App. 223 (1999) (holding that when the validity of the debt is challenged, a threshold determination must be made on that question prior to a decision on the waiver of indebtedness).  

Because the validity issue has not yet been considered by the Agency of Original Jurisdiction (AOJ), a remand is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  After undertaking any necessary development action, the AOJ should adjudicate the appellant's challenge to the validity of the debt at issue, including its creation and calculation.  If it is determined that the debt was properly created, the appellant and his representative should be provided with notice of the decision and the opportunity to appeal.

2.  The AOJ should request that the appellant complete and return an updated VA Form 5655, Financial Status Report.  

3.  After conducting any additional development deemed necessary, the AOJ should reconsider the issue of entitlement to waiver of recovery of the debt at issue.  If the benefit is not granted in full, the AOJ should issue a Supplemental Statement of the Case to the appellant and his representative and provide an appropriate response period before returning the case to the Board.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2013), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



